Citation Nr: 0628571	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-38 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the RO by which the 
RO, in pertinent part, denied service connection for plantar 
fasciitis.

The Board notes that in December 2004, the veteran withdrew 
his appeal regarding the issues of entitlement to increased 
initial evaluations for service-connected residuals of 
bilateral hernia repair, status post excision of a Morton's 
neuroma from the right foot, lumbosacral strain, and left 
shoulder strain.

In May 2006, the veteran filed a claim of increase for the 
service-connected bilateral thumb condition, lumbosacral 
strain, residuals of bilateral hernia repair, status post 
right hydrocele repair, status post excision of a Morton's 
neuroma from the right foot, and recurrent genital herpes.  
As these issues have not been adjudicated specifically, the 
Board refers such matters to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The benefit of the doubt being in the veteran's favor, 
bilateral plantar fasciitis is shown to be related to his 
active duty service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in an October 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Additionally, in an undated letter 
presumably mailed to the veteran between March and May 2006 
by virtue of its placement in the claims file, the veteran 
was apprised of all relevant information regarding disability 
ratings effective dates as mandated by the Court in  
Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are private medical records and VA medical examination 
reports conducted in furtherance of the veteran's claim.  The 
veteran has identified no other potentially relevant 
evidence.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

The service medical records reflect complaints of bilateral 
foot and heel pain and multiple diagnoses of bilateral 
plantar fasciitis toward the end of the veteran's period of 
service.  

On December 2003 VA general medical examination, the veteran 
reported plantar fasciitis and that steroid injections 
provided complete remission of pain.  The examiner diagnosed 
bilateral plantar fasciitis that was treated and resolved.  
An X-ray study of the feet revealed a "fairly normal 
examination" of the feet with slight hypertrophic changes of 
the right first metatarsal head.  The Board observes that 
examiner opined that all of the conditions diagnosed on 
examination were related to service because they were well 
documented in the service medical records.

In 2004, the veteran complained of recurrent bilateral heel 
pain, and a private podiatrist diagnosed plantar fasciitis.

The record contains no more recent information regarding the 
veteran's claimed bilateral plantar fasciitis.  Nonetheless, 
it appears that the condition continues to subsist.  In any 
event, the December 2003 VA medical opinion indicates that 
bilateral plantar fasciitis is related to service.  Thus, 
because bilateral plantar fasciitis first occurred in service 
and appears to have persisted since, in resolving all doubt 
in the veteran's behalf, service connection for bilateral 
plantar fasciitis will be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303, Gilbert, supra.  


ORDER

Service connection for bilateral plantar fasciitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


